Case: 14-20236      Document: 00512881854         Page: 1    Date Filed: 12/24/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20236
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 24, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LUIS HERNANDEZ-MEJIA, also known as Luis Hernandez, also known as
Luis Hernandez Mejia, also known as Nicolas Arellano-Cardenas, also known
as Nicolas Arrellano-Pinedca, also known as Nicolas Arrellano-Pineda, also
known as Nicolas Areano-Pineda, also known as Nicolas Arriano-Pineda,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:14-CR-9-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Luis Hernandez-Mejia appeals the sentence imposed following his guilty
plea conviction for illegal reentry by a previously deported alien. He contends
that his prior conviction for aggravated robbery with a deadly weapon under
Texas Penal Code § 29.03(a)(2) does not constitute a crime of violence under


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20236    Document: 00512881854       Page: 2   Date Filed: 12/24/2014


                                   No. 14-20236

U.S.S.G. § 2L1.2 and that, for this reason, the district court erred in assessing
the 16-level enhancement of § 2L1.2(b)(1)(A)(ii).
      In support of his arguments, Hernandez-Mejia contends that his prior
aggravated robbery offense does not qualify as the offense of robbery
enumerated in the definition of crime of violence under § 2L1.2 because his
Texas statute of conviction incorporates all Chapter 31 theft offenses under the
Texas Penal Code, including theft by deception. He contends that theft by
deception falls outside the generic definition of theft and that the Texas
aggravated robbery statute thus criminalizes conduct outside the generic
meaning of robbery. Because theft by deception under Texas law does not
deviate from the generic crime of theft, Hernandez-Mejia’s argument is
unavailing. See United States v. Rodriguez-Salazar, 768 F.3d 437, 438 (5th
Cir. 2014).
      Hernandez-Mejia additionally argues that his Texas offense does not
have an element requiring the use, attempted use, or threatened use of force
against another person and that, for this reason, the offense does not qualify
as a crime of violence under the residual clause included in the definition of
crime of violence under § 2L1.2. The definition of crime of violence is an
either/or proposition. See United States v. Olalde-Hernandez, 630 F.3d 372,
374 (5th Cir. 2011). Because Hernandez-Mejia’s prior offense qualifies as the
enumerated offense of robbery, we need not address his argument about the
residual “force” clause. See id.
      AFFIRMED.




                                        2